Case 19-40714-bem        Doc 20    Filed 06/12/19 Entered 06/12/19 08:34:59   Desc
                                        Page 1 of 2




                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                  ROME DIVISION

  IN RE:     ASHLEY M. CALDWELL,                  {   CHAPTER 13
                                                  {
                                                  {
             DEBTOR(S)                            {   CASE NO. R19-40714-BEM
                                                  {
                                                  {   JUDGE ELLIS-MONRO

                                    SUPPLEMENTAL
                             OBJECTION TO CONFIRMATION

       COMES NOW Mary Ida Townson, TRUSTEE herein, and objects to
  Confirmation of the plan for the following reasons:

       1. The Chapter 13 Plan fails to provide the monthly post-
  confirmation payment for the claims of Columbus Finance Company
  and Hawkins Auto Sales, preventing the Trustee from properly
  administering this plan.

       2. Section 9.1 of the amended plan filed June 5, 2019
  omits Debtor and Debtor’s attorney signatures.

       WHEREFORE, the Trustee moves the Court to inquire into the
  above objections, deny confirmation of this Debtor’s(s’) Plan and
  to dismiss the case; or, in the alternative, convert the case to
  one under Chapter 7.

         June 12, 2019


                                                       /s
                                            Sonya Buckley Gordon, Esq.
                                            for Chapter 13 Trustee
                                            GA. Bar No. 140987




  Mary Ida Townson, Chapter 13 Trustee
  Suite 2200
  191 Peachtree Street, N.E.
  Atlanta, GA 30303-1740
  404-525-1110
  sonyab@atlch13tt.com
Case 19-40714-bem        Doc 20    Filed 06/12/19 Entered 06/12/19 08:34:59   Desc
                                        Page 2 of 2




  R19-40714-BEM
                               CERTIFICATE OF SERVICE

       This is to certify that on this day I caused a copy of the
  foregoing pleading to be served via United States First Class
  Mail, with adequate postage thereon, on the following parties at
  the address shown for each:

  DEBTOR(S):

  ASHLEY M. CALDWELL
  3592 LINDSEY MEMORIAL RD
  ROCKY FACE, GA 30740



  I further certify that I have on this day electronically filed
  the pleading using the Bankruptcy Court's Electronic Filing
  program, which sends a notice of this document and an
  accompanying link to this document to the following parties who
  have appeared in this case under the Bankruptcy Court's
  Electronic Case Filing program:

  SAEGER & ASSOCIATES



  This 12TH day of June, 2019



             /s
  Sonya Buckley Gordon, Esq.
  for Chapter 13 Trustee
  GA Bar No. 140987




  Mary Ida Townson, Chapter 13 Trustee
  Suite 2200
  191 Peachtree Street, N.E.
  Atlanta, GA 30303-1740
  404-525-1110
  sonyab@atlch13tt.com
